       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 1 of 14




                                               September 24, 2020

VIA EMAIL (UNREDACTED)
VIA ECF (REDACTED)
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Saipov,
      (S1) 17 Cr. 722 (VSB)

Dear Judge Broderick:

       For over two years, the government assured this Court and the defense that it
had complied with all of its discovery obligations. It did so in the face of repeated
requests by the defense for specific material, including detailed demands for
wiretapped recordings of Sayfullo Saipov’s communications. Despite the
government’s assurances, near the end of July 2020—more than three months after
trial was supposed to begin—the government produced 46 previously undisclosed
recordings of Mr. Saipov’s telephone calls. These calls were primarily with
                                              , a target of national security-related,
surreptitious government surveillance, and the subject of a separate terrorism
investigation by one of the lead detectives in this case, Richard Paugh.

       The government did not make these disclosures on its own initiative. While
preparing for trial, the defense found reason to believe that the government had failed
to disclose all of Mr. Saipov’s recorded phone calls with                    . On
April 19 and 23, 2020 the defense sent the government two pointed demands for
discovery, which followed up on numerous, previous demands for all of Mr. Saipov’s
recorded statements in the government’s possession, custody, or control under Fed.
R. Crim. P. 16(a)(1)(B)(i). On July 15 and 24, 2020 the government responded with
46 additional recordings of Mr. Saipov’s phone calls, the bulk of which were with
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 2 of 14




                —a disclosure that still does not account for all of the discrepancies
we identified for the government in our demand letters.

        “Federal prosecutors have constitutional and statutory duties to disclose many
types of evidence to defendants. This principle of disclosure is central to our
criminal-justice system.” United States v. Sadr, 18 Cr. 224 (AJN), Dkt. No. 379
(S.D.N.Y. Sept. 16, 2020) (“Sadr Order”). The July 2020 revelation that the
government possessed and failed to disclose numerous communications between Mr.
Saipov and                         belies its repeated previous representations that it
complied with Rule 16 and produced all written or recorded communications
attributable to Mr. Saipov in its possession or control. This Rule 16 violation, and the
likelihood that the government is still withholding additional recordings of Mr.
Saipov’s communications, have wide-ranging implications for several aspects of this
capital case. See infra Part III. Now, the Court must take action.

       The government first disclosed years’ worth of recorded communications
between Mr. Saipov and                            in November 2018. Since then, their
relationship, what the government knew about it, and how the government used that
knowledge in interrogating Mr. Saipov has been a focal point for the defense. Not
only did the wiretaps feature prominently in Mr. Saipov’s motion to suppress his post-
arrest statements and motion to compel notice and discovery of classified government
surveillance, but the defense also relied upon the recordings in our investigation into
several critical aspects of this case, including insight into Mr. Saipov’s exposure to
ISIS and relationships with ISIS sympathizers who could have influenced his
behavior. Given the wiretaps’ importance, on several occasions the defense sought
the government’s confirmation that there were no additional recordings to disclose.
Each time, the government assured defense counsel that it understood its Rule 16
obligations and that there were no additional recordings to produce. The defense
relied on the accuracy of these representations as we crafted strategies for sensitive
interviews of potential witnesses and litigated various, complex legal issues, including
the motion to suppress Mr. Saipov’s post-arrest statements and our cross examination
of the agents who interrogated Mr. Saipov.

       Against this backdrop, the untimely July 2020 production of additional
recordings requires revisiting (and additional briefing on) various pre-trial matters,
including Mr. Saipov’s motions to compel and suppress, his challenge to specific
aspects of the government’s Notice of Intent to Seek the Death Penalty, and the
government’s ability to seek the death penalty altogether. Before this can happen, Mr.
Saipov respectfully submits that the Court should hold an evidentiary hearing to
determine whether the untimely production was intentional; assess the accuracy and

                                            2
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 3 of 14




thoroughness of the government’s search of its files for discoverable materials; and
obtain a more reliable assurance that the government has complied with Rule 16 and
produced all of Mr. Saipov’s written or recorded communications in its possession,
custody, or control.

       Following the evidentiary hearing, the defense may seek to file motions to: 1)
reopen and reconsider the Court’s Order and Opinion denying Mr. Saipov’s motion
to compel; 2) reopen the factual hearing regarding Mr. Saipov’s motion to suppress
his post-arrest statements; and 3) pursue appropriate remedies related to any Rule 16
violations and governmental misconduct claims arising from the July 2020 disclosures.
This includes the disclosures’ effect on Mr. Saipov’s mitigation investigation and on
the propriety of the government’s Death Notice, including its ability to proceed with
specific aggravating factors.

        These measures are the minimum necessary to ensure the heightened reliability
of Mr. Saipov’s capital prosecution as required by the Fifth, Sixth, and Eighth
Amendments. For more than two years, the government made false claims to the
Court and the defense that it had complied with its discovery obligations. Had the
trial not been delayed, the withholding of the evidence may never have come to light.
Now that it has, we ask the Court to take appropriate steps to attempt to remedy the
error.

      I.     The July 2020 wiretap disclosures contradict the government’s
             prior representations to Mr. Saipov and to the Court that it
             complied with its discovery obligations and disclosed all written or
             recorded statements attributable to Mr. Saipov.

         During a status conference on June 22, 2018, the Court asked the government
to confirm whether there was “additional discovery [] yet to be produced.” Hrg. Tr.
at 4. The government responded that “there is no pending Rule 16 discovery” and
further stated that “we certainly don’t anticipate any substantial CIPA motion practice
here.” Id. (referring to litigation under the Classified Information Procedures Act).
Three months later, on September 21, 2018, the defense wrote the government and
sought “all evidence of Mr. Saipov’s alleged interactions, contacts, associations, or
affiliations with ISIS.” In pertinent part, the defense requested all of Mr. Saipov’s
written or recorded statements in the government’s possession, custody or control
under Fed. R. Crim. P. 16(a)(1)(B)(i).

       On November 20, 2018, in its 17th discovery production, the government
disclosed additional Rule 16 materials, including (for the first time ever) voluminous

                                           3
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 4 of 14




recordings and translated summaries of telephonic conversations between Mr. Saipov
and two targets of classified foreign-intelligence surveillance, one of which was
                 . 1 On November 29, 2018 the defense sent the government another
letter requesting more information about the wiretaps, including the factual basis for
them and the surveillance authorities the government relied upon. The government
declined to provide the requested information.

      On January 14, 2019 the Court set a deadline of January 28, 2019 for any
defense motion to compel related to the wiretaps. See Dkt. No. 107. Four days later,
on January 18, 2019, the defense wrote the government and asked for additional
discovery, including confirmation that there were no other written or recorded
statements attributable to Mr. Saipov in the government’s possession, custody, or
control. The government responded that it intended to provide additional discovery
and asked for our consent to move the deadline for the motion to compel to February
8, 2019, which the defense provided and the Court later granted.

      On March 1, 2019, the government responded to our January 18 discovery
demand and provided limited insight into why                  was a target of
government surveillance. The government also stated that:

             [A]fter exercising due diligence and coordinating with other
      agencies, [it] is not aware of any additional written or recorded
      statements of Saipov. As part of this diligence, the Federal Bureau of
      Investigation (“FBI”) conducted a comprehensive and exhaustive search
      for any communications from or to Saipov’s known facilities [footnote
      omitted]. This included reviewing (i) all electronic accounts searched in
      connection with this investigation, (ii) the contents of phones or other
      communications facilities searched in connection with investigations of
                                   and     associates, and (iii) any available
      intercepted communications of Saipov’s associates. Further, and as you
      are aware from the FBI reports produced to date, several individuals
      consented to searches of their phones during the FBI’s investigation of
      Saipov. Accordingly, the FBI also searched those phones for any
      communications with Saipov. Finally the Government has, throughout
      this case, coordinated with other parts of the U.S. Government to ensure
1
 The November 2018 disclosure contained 683 telephone calls, 135 text messages,
and two emails (including one attachment) in which Mr. Saipov was a participant, that
the FBI collected through its investigation of                 and of at least one
other person.

                                          4
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 5 of 14




      that it has reviewed any other materials potentially subject to the
      Government’s disclosure obligations.

        Following the government’s March 1, 2019 letter, the defense obtained an
extension of time to file its motion to compel to March 15, 2019. The government
later supplemented its March 1, 2019 letter with more information responsive to our
January 18, 2019 demand, but did not disclose any additional recorded
communications. Relying on the government’s representation that the defense had
received all written or recorded communications attributable to Mr. Saipov in its
possession, custody or control, the defense filed its motion to compel notice and
discovery of all surreptitious electronic surveillance (intentional or not) of Mr.
Saipov’s electronic communications. 2

        On July 12 and September 25, 2019 the defense requested additional
discovery from the government, this time arising from our review of numerous FD-
302s that the government had previously produced. In both demands, the defense
sought any outstanding written or recorded communications between Mr. Saipov and
various witnesses. With respect to                    , the defense explicitly
requested “any outstanding written or recorded communications between
                 and Mr. Saipov, including communications over group chats on any
social media platforms….”

      The government answered the defense’s July and September 2019 letters on
September 25 and October 7, 2019, respectively. In the government’s September
2019 response, it stated:

            Your July 12, 2019 letter further requests the defendant’s
      telephonic or text-message communications, as well as any written or
      recorded communications between the defendant and certain


2
 The government responded to Mr. Saipov’s motion to compel on July 19, 2019 and
relied exclusively on an ex parte submission it had filed with the Court that same day
under CIPA § 4. The government’s response and CIPA § 4 application were
preceded by two ex parte conferences with the Court under CIPA § 2 and another
discovery production on July 16, 2019. On August 9, 2019 Mr. Saipov replied to the
government’s response and challenged the ex parte nature of the government’s
arguments against further discovery of the wiretap disclosures. The Court denied Mr.
Saipov’s motion to compel on October 29, 2019.


                                           5
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 6 of 14




      individuals. We remain in compliance with our Rule 16 obligations and
      have no such additional materials to produce.

And in its October response, the government reiterated:

             With respect to the remaining requests [concerning Mr. Saipov’s
      written or recorded communications], we are in compliance with our
      disclosure obligations, including our obligation to produce any of
      Saipov’s written or recorded statements. 3

        Relying on the accuracy of the government’s representations that there were no
outstanding written or recorded communications attributable to Mr. Saipov in the
government’s possession, the defense prepared for the suppression hearing, which
was held at the end of January 2020 (see infra), and continued to interview witnesses,
investigate various leads, and prepare defenses specific to the trial and penalty phases
of this capital case. Unfortunately, the government’s numerous assertions that it had
complied with Rule 16, and fully disclosed all of Mr. Saipov’s recorded
communications with                          in particular, were false and only came to
light after the defense confronted the government with discrepancies between the
disclosures, Mr. Saipov’s call detail records, and cell phone forensic reports.

      II.    The government disclosed nearly four dozen additional recorded
             communications between Mr. Saipov and                         in
             July 2020 only after pointed defense demands for the materials on
             April 16 and 23, 2020.

       Following the January 2020 hearing regarding Mr. Saipov’s motion to suppress
his post-arrest statements, including post-hearing briefing, the parties pivoted to trial
preparation, filing various motions in limine and responses and replies thereto. When
New York City became the national epicenter for the COVID-19 pandemic in mid-
March, however, the Court adjourned Mr. Saipov’s trial sine die and the parties remain
in agreement that setting a new trial date is premature. See Dkt. No. 343.

3
  Also on October 7, 2019, the defense sent the government a follow-up demand
related to its September 25, 2019 letter. In the defense’s October 7 demand, we again
requested “any written or recorded statements attributable to Mr. Saipov that have
not yet been disclosed (Rule 16(a)(1)(B)).” The government responded on November
4, 2019 and stated that it remains “in compliance with its disclosure obligations,
including its obligation to produce Brady material.”

                                            6
Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 7 of 14
Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 8 of 14
        Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 9 of 14




process rights and Eighth Amendment right to the heightened reliability of these
proceedings.

        Accordingly, the Court should hold an evidentiary hearing to get to the bottom
of this discovery violation. Afterwards, the Court should reopen the suppression
hearing and permit the defense to cross examine Mr. Saipov’s interrogating agents on
their familiarity with these new recordings, particularly the ones that undermine Mr.
Saipov’s alleged English proficiency. The Court should also set a briefing schedule
for reconsidering Mr. Saipov’s motion to compel, and permit the defense to brief
potential remedies for this discovery violation, including possible Rule 16 sanctions
and striking particular aggravating factors from the government’s Death Notice (if not
the Notice altogether).

       III.   The Court should demand an explanation from the government
              and hold an evidentiary hearing regarding the circumstances
              surrounding the July 2020 wiretap disclosures, and allow the
              defense to brief the disclosures’ implications for various aspects of
              this case.

        First, and as Judge Nathan demanded of the government in Sadr, the Court
should compel the government to answer various questions in writing to explain why
it failed to disclose all of Mr. Saipov’s recorded statements despite its repeated
assertions that its November 2018 disclosure was complete.

       In Sadr, Judge Nathan found “several… suppression and disclosure-related
issues that plagued the prosecution.” Sadr Order. Of particular relevance here, Judge
Nathan determined there were:

   • “Breakdowns in communication between the FBI and line prosecutors,
     including regarding the FBI’s investigation of this case”;
   • “Insufficient training for all participating AUSAs and the SAUSA on disclosure
     obligations”;
   • “Insufficient policies in place that ensure timely and complete compliance with
     disclosure obligations”; and
   • “Insufficient supervision of disclosure obligations by the USAO’s Unit Chiefs.”

Id. at 13. Judge Nathan also (correctly) surmised that the issues she observed were
not limited to the case at bar: “It is possible that the issues articulated above, as well
as the precipitating factors the Court identifies, are not unique to this case.” And
these same problems “may well have gone undetected in countless others.” Id.

                                             9
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 10 of 14




       Judge Nathan’s concern that discovery violations may go undetected in many
other cases is especially salient here. Had this trial not been delayed, the government’s
violations may never have been detected. Particularly in light of the severity of
discovery violations in a death penalty case, we ask the Court to require the
government to:

             a. Scour the returns of all classified monitoring of Mr. Saipov’s
                communications with any target of foreign intelligence or national
                security-related surveillance (including, but not limited to,
                                 ) in the possession of any competent government
                agency;
             b. Produce all outstanding written or recorded communications
                attributable to Mr. Saipov in the government’s possession or control,
                or that could be through due diligence; and
             c. Affirm, under penalty of perjury, that the defense has received all of
                Mr. Saipov’s recorded communications.

       We further request that the Court conduct an evidentiary hearing in order that
it may:

             a. Determine which of the government’s attorneys and federal agents
                were responsible for ensuring the government’s compliance with
                Rule 16 and the production of all written or recorded
                communications attributable to Mr. Saipov in the government’s
                possession or control;
             b. Assess whether the July 2020 disclosures cast doubt on any
                representations the government made to the Court about the scope
                of classified surveillance in this case; and
             c. Identify all known misstatements (in writing or orally) made to the
                Court about the disclosure of classified materials and the scope of
                classified surveillance in this case.

       Second, after the evidentiary hearing, the Court should permit the defense to file
a motion to reconsider its denial of Mr. Saipov’s motion to compel based on this
newly-discovered evidence. See generally Fed. R. Civ P. 60(b). In March 2019, Mr.
Saipov moved for “notice and discovery of any surreptitious government surveillance
that caused his communications with [redacted] to be recorded and that revealed
information about his financial transactions, online activities, and personal contacts”
pursuant to “the Fourth, Fifth, Sixth, and Eighth Amendments to the U.S.

                                           10
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 11 of 14




Constitution; Federal Rule of Criminal Procedure 16; 18 U.S.C. § 3504; and 50 U.S.C.
§§ 1806 and 1881e.” Mot. to Compel, Dkt. No. 142. We argued that “the
applications and orders underlying the wiretaps are central to countering the
government’s ISIS-related allegations at the guilt and penalty phases.” See Eddings v.
Oklahoma, 455 U.S. 104, 110 (1982). The government opposed the motion and
asserted that it was in compliance with its discovery obligations. Gov’t Opp. to Mot.
to Compel, Dkt. No. 191. That, of course, turned out not to be true—based on the
disclosures it made a full year later. See also Sadr Order (“The Court turns finally to
the Government’s complete failure to produce certain classified material at any
point—either before, during, or after trial. During its post-trial review, the
Government discovered additional classified material subject to Rule 16 disclosure
that was never declassified and disclosed to Mr. Sadr.”).

       Third, following an evidentiary hearing regarding the discovery violation, the
Court should reopen the January 2020 hearing regarding Mr. Saipov’s motion to
suppress his post-arrest statements, and allow the defense the opportunity to further
cross examine FBI Agents Joanna Maroudas and Amber Tyree, and Task Force
Detective Richard Paugh, about the wiretaps and the extent to which they were relied
upon during Mr. Saipov’s custodial interrogation.

       Central to Mr. Saipov’s pending suppression motion is the question of what
information the FBI possessed prior to questioning Mr. Saipov. See Dkt. Nos. 102,
121, 133 (initial briefing); Dkt. Nos. 268, 278, 292 (post-hearing briefing). The
defense repeatedly and consistently asserted its belief that additional, relevant wiretaps
exist—and repeatedly and consistently argued that such wiretaps were relevant to the
question of suppression.

      Mr. Saipov made this clear from his initial suppression motion—more than 18
months ago, in December 2018: “We are still waiting for more information from the
government about the nature and basis of the wiretaps, and expect that this
November 2018 revelation may lead to additional Rule 16 discovery and Rule 12
motion practice, particularly because there is a colorable basis to believe the agents
derived their questions from information the FBI obtained through this monitoring.”
Saipov Mot. to Suppress, Dkt. No. 102.

      That statement clearly and unequivocally put the government on notice that the
wiretaps would likely directly impact the litigation regarding the suppression of Mr.
Saipov’s post-arrest statements; still, the government failed to disclose 46 additional
recordings for another year and a half—and long after the suppression hearing was
over. Given the untimely July 2020 disclosures, the Court must now allow the

                                            11
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 12 of 14




suppression hearing to be re-opened so that these issues can be addressed through
cross examination.

       The defense has consistently argued that the trove of information available to
Detective Richard Paugh and the other interrogating agents about Mr. Saipov
included years’ worth of wiretapped conversations between him and
                 , and that the content of these wiretaps overlaps with some of the
information reflected in Mr. Saipov’s post-arrest FD-302. Saipov’s Post-Hearing
Memo, Dkt. No. 268. Specifically, we argued that Detective Paugh’s familiarity with
Mr. Saipov and his contacts through his investigation of                         , which
necessarily includes the electronic intercepts, “raises the specter that Mr. Saipov may
not have provided as much detail as the government contends” in his answers to the
interrogators’ questions—“i.e., that the government asked leading or detailed open-
ended questions to confirm information or suspicions they had about Mr. Saipov
from other sources.” Id.

        Indeed, at the suppression hearing, Detective Paugh admitted to entering the
Saipov interrogation with facts from the wiretaps and the investigation of
                   in his mind: “Whatever I knew about the investigation was in my
head, yes.” Id. at 157. Detective Paugh agreed that he “want[ed] to have enough
details in [his] head to make sure that [his] interrogation of Mr. Saipov [was] fruitful.”
Id. And he believed he was specifically selected for the assignment given his pre-
existing familiarity with                       and his immediate recognition of Mr.
Saipov’s name: “[o]therwise what was the point in having [him] go and conduct the
interrogation.” Id. at 158. Detective Paugh also admitted that his previous
investigation into                       and others who supported ISIS under the “
      ” moniker involved many of the same names and topics that Mr. Saipov
purportedly divulged during his interrogation. See id. at 183-206. And even after the
hearing, Mr. Saipov maintained that there “is a strong likelihood” some aspects of the
interrogators’ questions were “derived from surreptitious electronic surveillance under
various foreign intelligence-related authorities, which demands additional discovery,
further Fourth Amendment scrutiny, and an adversarial fruit-of-the-poisonous-tree
analysis.” Id.

      Again and again, the government attempted to thwart our efforts to
meaningfully address these arguments by claiming that the wiretap issue was dealt
with by the Court’s denial of Mr. Saipov’s motion to compel (see Gov’t Post-Hearing
Memo, Dkt. No. 278 (claiming that “no further discovery is necessary regarding the
defendant’s claims concerning other surveillance, which have already been litigated
and decided by the Court”) and by repeating Detective Paugh’s assertion that his

                                            12
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 13 of 14




questioning “was not based on information…he had learned from [the surveillance]”
(internal citations omitted)). The government repeatedly made these conclusory
statements without providing the defense all of the evidence in its possession that
would enable us to meaningfully challenge them. Such withholding directly
contravenes due process and the obligations of the U.S. Attorney’s Office. We must
have an opportunity to challenge—and the Court must have the opportunity to
evaluate—the newly-disclosed evidence before the suppression motion is decided.

       Fourth, following the evidentiary hearing, the defense may seek to file additional
motions triggered by the government’s discovery violations. Those motions could
address remedies for any governmental misconduct and any resulting irrevocable
impact of the disclosures on Mr. Saipov’s mitigation investigation and trial and
penalty-phase defenses. In particular, following the resolution of factual questions
related to the government’s failure to disclose Mr. Saipov’s recorded statements, we
may request that the Court strike certain aggravating factors, dismiss the Death Notice
entirely, or employ additional remedies to ensure that Mr. Saipov faces a fair trial and
penalty proceeding that comports with the Eighth Amendment. Cf. United States v.
Tsarnaev, 968 F.3d 24, 74-75 (1st Cir. 2020) (vacating death sentence in part because of
the government’s failure to disclose information relating to Mr. Tsarnaev’s brother,
which may have supported a defense theory relating to his relative culpability in the
charged offenses). Because these motions necessarily involve an examination of the
reasons why the government failed to disclose the additional recordings, and whether
the government (including the agencies investigating this case) acted in an outrageous
manner so as to deprive Mr. Saipov of due process in violation of the Fifth
Amendment, the Court should first hold an evidentiary hearing as described above.
Cf. United States v. Schmidt, 105 F.3d 82, 91 (2d Cir. 1997) (“[A] claim that the
government has acted outrageously is taken seriously because ensuring that the
government does not trample in an unconscionable manner on individual dignity is a
bed-rock duty of judicial officers.”).




                                           13
       Case 1:17-cr-00722-VSB Document 344 Filed 09/24/20 Page 14 of 14




       Three months after Mr. Saipov’s capital trial was scheduled to begin, the
government disclosed improperly-withheld discovery that had been the subject of
extensive demands and litigation. We request that the Court hold a hearing to
investigate this discovery violation and, after considering the parties’ briefing on
various issues, take all necessary steps to remedy this error and ensure the fairness and
heightened reliability of these capital proceedings.


                                         Respectfully Submitted,

                                         /s/
                                         David E. Patton
                                         Andrew J. Dalack
                                         Sylvie J. Levine
                                         Annalisa Mirón
                                         David A. Ruhnke
                                         David Stern

                                         Counsel for Sayfullo Saipov

cc:   Government Counsel




                                           14
